DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3 and 6-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/24/2020.
Applicant's election with traverse of the Requirement for Restriction/Election in the reply filed on 11/9/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine the claims of Groups I and II and Species 1-8.  This is not found persuasive because a search for the subject matter of any one of Groups I and II, and any Species 1-8 would require searches in different classes and/or require different fields of search (i.e. search queries).  Although the distinct inventions may contain overlapping subject matter, a search of the invention of Group I would not require a search for any of the method steps claimed in Group II.  Therefore, it cannot be presumed that a search for Group I would be sufficiently appropriate for a search for Group II so as to not place a serious burden on the examiner.  Whether inventions may be restricted does not depend on whether the inventions share “similar” features, but whether an examination of both the inventions would place a serious burden on the examiner.  As outlined in the restriction requirement, Group II comprises method steps that are not claimed in Group I.  Therefore, a search of Group I would not require a search specific to the driving voltage applied . 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (CN107450211A1).
Wang et al. discloses a device comprising a color filter substrate (60; paragraph 0012) and an array substrate (10) which are assembled to form a cell, and liquid crystals (40) located therebetween, and an orthographic projection of the portion of the color filter substrate in each region on the array substrate overlaps the portion of the array substrate in the region; an area of each region where the liquid crystals of the region are located comprises a first area and a second area (Fig. 2), the first area and the second area are arranged along a direction parallel to a plane in which the color filter substrate extends and a plane in which the array substrate extends, the portion of the color filter substrate in each region comprises a black matrix (502), the black matrix is disposed on a side of the color filter substrate adjacent to the liquid crystals and is covered by an orthographic projection of the second area of the pixel region on the color filter substrate, a light extracting member (201) is disposed on a side of the portion of the array substrate in each pixel region adjacent to the liquid crystals and is covered by an orthographic projection of the first area of the region on the array substrate, and the light extracting member is configured to emit vertical light having a traveling direction vertical to the plane in which the color filter substrate extends and the plane in which the array substrate extends (Fig. 2); and each region further comprises a liquid crystal deflection control device (301) configured to control the liquid crystals in the first area and the second area of the region to be deflected at different 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the liquid crystal display panel comprising a plurality of pixel regions, each of the plurality of pixel regions comprises a portion of the color filter substrate, and a portion of the array substrate since doing so is well known in the art to display a pixelated colored image.  The pixel region may be the portion of the gray scale control structure that overlaps a pixel of the liquid crystal display shown in Fig. 1.  

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Chen et al. (US 2020/0257172 A1).
Re claim 2, Wang et al. discloses a device wherein the liquid crystal deflection control device (301) comprises, a first electrode (301), and a second electrode (301); the first electrode is disposed on a side of the light extracting member adjacent to the liquid crystals, and comprises a plurality of sub-electrodes arranged spaced apart from each other, and an orthographic projection of the first electrode on the array substrate overlaps the orthographic projection of the first area on the array substrate; the second electrode is disposed on a side of the array substrate adjacent to the liquid crystals, and an orthographic projection of the second electrode on the array substrate overlaps an orthographic projection of the second area on the array substrate (Fig. 2); and deflection angles of the liquid crystals in the first area and the second area are changed by changing voltages applied to the first electrode and the second electrode (Figs. 4 and 5).  Wang 
Chen et al. discloses a device comprising a common electrode (a1), the common electrode is disposed on a side of a light extracting member (105) adjacent to the liquid crystals.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device comprising a common electrode, the common electrode is disposed on a side of the light extracting member adjacent to the liquid crystals since one would be motivated by a conventional way to control the deflection of liquid crystals in order to change the direction of incident beams, thereby displaying different gray scales.  
Re claim 5, Wang et al. discloses the device wherein the second electrode (301) is in a shape of a strip. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. and Chen et al. in view of Yu et al. (US 2014/0198277 A1).
Wang et al. as modified by Chen et al. does not disclose the device wherein the common electrode comprises a first portion covering the first area and a second portion covering the second area, and the first portion and the second portion are two sub-electrodes independent of each other.
Yu et al. discloses a device wherein the common electrode comprises a first portion (50a) covering the first area and a second portion (50b) covering the second area, and the first portion and the second portion are two sub-electrodes independent of each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the common electrode comprises a first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RICHARD H KIM/Primary Examiner, Art Unit 2871